COURT OF APPEALS
                             SECOND DISTRICT OF TEXAS
                                  FORT WORTH


                                   NO. 2-08-038-CV


IN THE INTEREST OF K.J.M., K.H.M., AND A.K.M.

                                        ------------

           FROM THE 362ND DISTRICT COURT OF DENTON COUNTY

                                        ------------

                           MEMORANDUM OPINION 1

                                        ------------

      Appellant Bobbi J. M. is attempting to appeal the trial court’s order

sustaining a contest to her claim of indigence filed in connection with a child

support enforcement action. Because this order is not appealable, we dismiss

the appeal for want of jurisdiction.

      On August 8, 2007, the trial court entered an “Order of Enforcement by

Contempt and Suspension of Commitment” against appellant; appellant

subsequently asked the trial court to appoint her an attorney to file a petition



      1
          See T EX. R. A PP. P. 47.4.
for writ of habeas corpus. The trial court found that appellant was indigent and

signed an order appointing her counsel on September 27, 2007. Appellant’s

ex-husband then filed a contest to her claim of indigence. The trial court heard

the contest on November 15, 2007, and found that appellant is not indigent

and is not entitled to a court-appointed attorney to pursue a writ of habeas

corpus with regard to the contempt order.       Appellant then filed a notice of

appeal challenging the trial court’s refusal to provide her with a court-appointed

attorney.2

      On February 4, 2008, this court notified appellant of our concern that the

court lacked jurisdiction over this appeal because the order does not appear to

be an appealable order or judgment. We informed appellant that unless she or

any party desiring to continue the appeal filed a response showing grounds for

continuing the appeal, the appeal would be dismissed for want of jurisdiction.

See T EX. R. A PP. P. 42.3(a). We have received no response.

      A party may appeal only from a final judgment or an interlocutory order

specifically made appealable by statute or rule. Lehmann v. Har-Con Corp., 39


      2
       This court received appellant’s notice of appeal on November 29, 2007,
but the trial court did not sign a written order on the ex-husband’s contest to
appellant’s claim of indigence until January 18, 2008.          Therefore, her
prematurely filed notice of appeal was effective and deemed filed on the same
day that the trial court signed the complained-of order. See T EX. R. A PP. P.
27.1(a).

                                        2
S.W.3d 191, 195 & n.12 (Tex. 2001); see, e.g., T EX. C IV. P RAC. & R EM. C ODE

A NN. § 51.014 (Vernon Supp. 2007) (listing appealable interlocutory orders).

The trial court’s “Order Sustaining Contest to Finding Regarding Indigence” for

purposes of appellant’s contemplated habeas proceeding is not a final judgment,

nor is there any statute or rule authorizing an appeal from such an order.3

Therefore, because there is no final judgment or appealable interlocutory order,

we dismiss this case for want of jurisdiction. See T EX. R. A PP. P. 42.3(a),

43.2(f).


                                           PER CURIAM

PANEL D:    MCCOY, J.; CAYCE, C.J.; and LIVINGSTON, J.

DELIVERED: March 13, 2008




      3
       In contrast, a trial court’s indigency ruling within the context of an
already pending appeal is appealable. See In re Arroyo, 988 S.W.2d 737, 738-
39 (Tex. 1998) (orig. proceeding).

                                       3